       Case 1:20-cv-01357-KG-SCY Document 13 Filed 02/18/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JOHN ORLOVSKY,

               Plaintiff,

vs.                                                           Civ. No. 1:20-cv-01357-KK-SCY

GEICO ADVANTAGE
INSURANCE COMPANY,

               Defendant.


 PLAINTIFF’S NOTICE OF WITHDRAWAL OF HIS MOTION TO REMAND [DOC. 9]
        AND MOTION TO LIFT THE STAY OF PROCEEDINGS [DOC. 12]

       COMES NOW John Orlovsky, by and through his Counsel of Record, BLAZEJEWSKI

& HANSEN, LLC (Eva K. Blazejewski and Heather K. Hansen), and hereby notifies the Court

that he is respectfully withdrawing his Motion to Remand [Doc.9]. Upon consultation with

Defense Counsel, and upon reflection, it has been determined that this Court is an appropriate

venue for this matter to be adjudicated.

       As this withdrawal renders the Motion to Stay [Doc. 11] and subsequent Order Staying

Proceedings [Doc. 12] moot, the parties also request that the stay of proceedings be lifted, and

that the Court issue any and all initial deadlines it deems appropriate.

                                              Respectfully submitted,


                                              /s/Heather K. Hansen
                                              Eva K. Blazejewski
                                              Heather K. Hansen
                                              Blazejewski & Hansen, LLC
                                              2501 Rio Grande Blvd NW, Suite B
                                              Albuquerque, New Mexico 87104
                                              (505) 554-1660
                                              (505) 393-4508 Facsimile
          Case 1:20-cv-01357-KG-SCY Document 13 Filed 02/18/21 Page 2 of 2




                                             eva@blazehansenlaw.com
                                             heather@blazehansenlaw.com

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 18th day of February, 2021, the foregoing document

was filed electronically through the CM/ECF system, which caused the following parties or

counsel to be served by electronic means, as more fully reflected on the Notice of Electronic

Filing:


DANIEL J. O’BRIEN
JEFFREY M. MITCHELL
6000 Indian School Rd. N.E., Suite 200
Albuquerque, NM 87110
(505) 883-8181
dobrien@obrienlawoffice.com
jmitchell@obrienlawoffice.com
Attorneys for Defendant GEICO Advantage Insurance Co.


/s/Heather K. Hansen
HEATHER K. HANSEN
